DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-3, 5-7, 9-13, 15-17, and 19-22 are pending.  Claims 1, 11, and 21 have been amended and claims 4, 8, 14, and 18 have been cancelled.

Allowable Subject Matter
Claims 1-3, 5-7, 9-13, 15-17, and 19-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1 and 11 are directed to an apparatus and method comprising storing, by at least one processor, a plurality of video footage of recorded races in a database; playing back, by the at least one processor, video footage of a first recorded race of the plurality of recorded races.   
More specifically, regarding independent Claims 1 and 11, none of the cited prior art discloses or teaches a manipulating, by the at least one processor, some video portions of the first recorded race by reducing a number of frames so as to obscure selected portions of the first recorded race during the playback of the video footage such that revelation of a likely winner thereof is precluded before bets on a winner of the first recorded race are received which, in combination with other remaining claimed elements: (a) storing, by the at least one processor, information representing multiple difficulty levels of the first recorded race based at least partially on a point in time within the first recorded race in which bets on the winner are received; (b) receiving, via a network interface, data representing bets 
The closest prior art of record Gatto (US 2008/0070666) discloses presenting video footage of a horse race in which the system employs outcome-free graphics in the playback of the recorded race which obfuscate the video of different markings and colors that would reveal or other suggest the outcome of the race (see Gatto, 0018-0019).  However, it does not fairly teach or suggest to obscure the video by removing frames as claimed in the instant invention.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715